2:16-cv-02108-HAB # 174   Page 1 of 3
                                                               E-FILED
                                   Thursday, 18 April, 2019 11:30:44 AM
                                          Clerk, U.S. District Court, ILCD
2:16-cv-02108-HAB # 174   Page 2 of 3
                      2:16-cv-02108-HAB # 174       Page 3 of 3




                                       s/Juror
  s/Presiding Juror




      s/Juror                                    s/Juror




 s/Juror                               s/Juror




s/Juror
                                            s/Juror




  s/Juror
